                       UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                               WESTERN DIVISION

DAKOTA RURAL ACTION, DALLAS               )           CIV.19-5026-LLP
GOLDTOOTH, INDIGENOUS                     )
ENVIRONMENTAL NETWORK, NDN                )
COLLECTIVE, SIERRA CLUB, and              )
NICHOLAS TILSEN,                          )       STATE DEFENDANTS’
               Plaintiffs,                )   MEMORANDUM IN SUPPORT OF
                                          )   THEIR MOTION FOR JUDGMENT
                                          )    ON THE PLEADINGS AND IN
                                          )    OPPOSITION TO PLAINTIFFS’
v.                                        )    MOTION FOR A PRELIMINARY
                                          )           INJUNCTION
                                          )
KRISTI NOEM, in her official capacity     )
as Governor of the State of South         )
Dakota, JASON RAVNSBORG, in his           )
official capacity as Attorney General,    )
and KEVIN THOM, in his official           )
capacity as Sheriff of Pennington         )
County,                                   )
                                          )
                   Defendants.            )


      COME NOW, Defendants South Dakota Governor Kristi Noem, and South

Dakota Attorney General Jason Ravnsborg, in their official capacities

(collectively, State Defendants), by and through their counsel of record, and

hereby submit this Memorandum in Support of Their Motion for Judgment on

the Pleadings and in Opposition to Plaintiffs’ Motion for a Preliminary

Injunction.

                                 INTRODUCTION
      Plaintiffs allege that Senate Bill 189, 94th Session, South Dakota

Legislature, 2019, “An act to establish a fund to receive civil recoveries to offset
costs incurred by riot boosting, to make a continuous appropriation therefor,

and to declare an emergency” (Senate Bill 189 or The Act), and SDCL §§ 22-10-

6 and 22-10-6.1 (challenged laws) are unconstitutional, both facially and as-

applied. Plaintiffs allege that these laws infringe upon their First Amendment

rights to gather and protest. Plaintiffs further allege that the laws violate their

rights to due process by failing to provide notice of what conduct constitutes a

violation of these laws. State Defendants deny each of these allegations for the

reasons set forth below.

      As the argument herein will show, State Defendants are entitled to a

grant of their motion for judgment on the pleadings, as there are no factual

disputes at issue and State Defendants are entitled to judgment as a matter of

law. Plaintiffs’ motion for preliminary injunction should be denied on similar

grounds.

                                   ARGUMENT

I.    Interpretation of the Act and Related Statutes

      In order to proceed with a meaningful analysis of the additional

arguments in this case, a correct reading of the statutes at issue must be

established.

      The case at bar rests on the interpretation of the Act, SDCL §§ 22-10-6,

22-10-6.1, and related statutes. “Statutory interpretation is a question of law.”

Minn. Supply Co. v. Raymond Corp., 472 F.3d 524, 537 (8th Cir.2006). When

interpreting a state statute, a Federal court is bound by that state’s rules of

statutory interpretation. Roubideaux v. N. Dakota Dep't of Corr. & Rehab., 570

                                         2
F.3d 966, 972 (8th Cir. 2009) (citing Fargo Women's Health Org. v. Schafer, 18

F.3d 526, 530–31 (8th Cir. 1994) (applying North Dakota principles

of statutory interpretation in considering the constitutionality of a North

Dakota law). Under South Dakota law, in reviewing a statute, “the language

expressed in the statute is the paramount consideration.” Olson v. Butte

County Commission, 2019 S.D. 13, ¶ 5, --- N.W.2d ---.

        When the language in a statute is clear, certain and unambiguous,
        there is no reason for construction, and the Court’s only function
        is to declare the meaning of the statute as clearly expressed. When
        we must, however, resort to statutory construction, the intent of
        the legislature is derived from the plain, ordinary and popular
        meaning of the statutory language.

In re Wintersteen Revocable Trust Agreement, 2018 S.D. 12, ¶ 12, 907 N.W.2d

785, 789 (citations omitted). The intent of a statute “‘must be determined from

the statute as a whole, as well as enactments relating to the same subject.’” In

re Taliaferro, 2014 S.D. 82, ¶ 6, 856 N.W.2d 805, 806-07 (citations omitted).

The language set forth in the challenged laws is of paramount importance. It

should therefore be examined as a whole, not just as selected portions read in

isolation or out of context. To that end, it is reproduced below in total. 1

        Senate Bill 189 in its entirety provides (see also Exhibit A attached):

                                       AN ACT
        ENTITLED, An Act to establish a fund to receive civil recoveries to
        offset costs incurred by riot boosting, to make a continuous
        appropriation therefor, and to declare an emergency.




1   A copy of the Act and challenged laws are also attached as Exhibit A.
                                          3
BE IT ENACTED BY THE LEGISLATURE OF THE STATE OF
SOUTH DAKOTA:
Section 1. That chapter 20-9 be amended by adding a NEW
SECTION to read:
Terms used in this Act mean:
(1) "Civil recoveries," funds received by the state from any third
party as damages resulting from violations of chapter 22-10 that
cause the state or a political subdivision to incur costs arising from
riot boosting under section 2 of this Act;
(2) "Person," any individual, joint venture, association,
partnership, cooperative, limited liability company, corporation,
nonprofit, other entity, or any group acting as a unit;
(3)   "Political subdivision," a county or municipality;
(4)   "Riot," the same as the term is defined under § 22-10-1; and
(5)   "Secretary," the secretary of the Department of Public Safety.
Section 2. That chapter 20-9 be amended by adding a NEW
SECTION to read:
In addition to any other liability or criminal penalty under law, a
person is liable for riot boosting, jointly and severally with any
other person, to the state or a political subdivision in an action for
damages if the person:
(1) Participates in any riot and directs, advises, encourages, or
solicits any other person participating in the riot to acts of force or
violence;
(2) Does not personally participate in any riot but directs,
advises, encourages, or solicits other persons participating in the
riot to acts of force or violence; or
(3) Upon the direction, advice, encouragement, or solicitation of
any other person, uses force or violence, or makes any threat to
use force or violence, if accompanied by immediate
power of execution, by three or more persons, acting together and
without authority of law.
Section 3. That chapter 20-9 be amended by adding a NEW
SECTION to read:


                                   4
A person is subject to the jurisdiction of the courts of this state for
riot boosting that results in a riot in this state, regardless of
whether the person engages in riot boosting personally, or through
any employee, agent, or subsidiary.
Evidence is not admissible in an action for riot boosting action that
shows that any damages, in whole or in part, were paid by a third
party. Notwithstanding any other law, any action arising under
section 2 this Act is governed by the procedural and substantive
law of this state.
Any action for riot boosting shall be for the exclusive benefit of the
state, political subdivision, or an otherwise damaged third party,
and shall be brought in the name of the state or political
subdivision. The state, a political subdivision, or any third party
having an interest in preventing a riot or riot boosting may enter
into an agreement to establish joint representation of a cause of
action under section 2 of this Act.
Section 4. That chapter 20-9 be amended by adding a NEW
SECTION to read:
The plaintiff in an action for riot boosting may recover both special
and general damages, reasonable attorney's fees, disbursements,
other reasonable expenses incurred from prosecuting the action,
and punitive damages. A defendant who solicits or compensates
any other person to commit an unlawful act or to be arrested is
subject to three times a sum that would compensate for the
detriment caused. A fine paid by a defendant for any violation of
chapter 22-10 may not be applied toward payment of liability
under section 2 of this Act.
Section 5. That chapter 20-9 be amended by adding a NEW
SECTION to read:
There is established in the state treasury the riot boosting recovery
fund. Money in the fund may be used to pay any claim for
damages arising out of or in connection with a riot or may be
transferred to the pipeline engagement activity coordination
expenses fund. Interest earned on money in the fund established
under this section shall be credited to the fund. The fund is
continuously appropriated to the Department of Public Safety,
which shall administer the fund. All money received by the
department for the fund shall be set forth in an informational


                                   5
      budget pursuant to § 4-7-7.2 and be annually reviewed by the
      Legislature.
      The secretary shall approve vouchers and the state auditor shall
      draw warrants to pay any claim authorized by this Act.
      Any civil recoveries shall be deposited in the fund.
      Section 6. Whereas, this Act is necessary for the support of the
      state government and its existing public institutions, an emergency
      is hereby declared to exist, and this Act shall be in full force and
      effect from and after its passage and approval.
South Dakota Codified Law 22-10-6 provides:
      Any person who participates in any riot and who directs, advises,
      encourages, or solicits other persons participating in the riot to
      acts of force or violence is guilty of a Class 2 felony.
South Dakota Codified Law 22-10-6.1 provides:
      Any person who does not personally participate in any riot but who
      directs, advises, encourages, or solicits other persons participating
      in the riot to acts of force or violence is guilty of a Class 5 felony.

      A. The South Dakota Criminal Riot Statutes

           i. Historical interpretations of the criminal riot statutes

      Although not one of the challenged laws, SDCL § 22-10-1, the crime of

riot, is starting point for analyzing the challenged laws and the Act. It is the

foundation of the riot chapter codified in 1939 and for the Act. The challenged

laws and the Act must be construed with the well-settled interpretation of the

crime of riot. “The riot statutes have been part of our penal code since 1877.”

State v. Bad Heart Bull, 257 N.W.2d 715, 720–21 (S.D. 1977) (citing South

Dakota Penal Code 1877, ss 476 and 477). Interpretations of statutes

regulating the crime of riot date from as early as 1902. See State v. Page, 91

N.W. 313 (S.D. 1902); State v. Comes, 268 N.W. 724 (S.D. 1936) (citing Section

3934, Rev. Code 1919). Courts continued to construe and apply the riot

                                         6
statute and several of the current statutes defining and regulating riot in South

Dakota. See State v. Bad Heart Bull, 257 N.W. 2d 715 (S.D. 1977) (interpreting

SDCL §§ 22-10-1 and 22-10-3); State v. Robideau, 262 N.W.2d 52 (S.D. 1978)

(interpreting SDCL §§ 22-10-1 and 22-10-5); State v. Kane, 266 N.W.2d 552

(S.D. 1978) (interpreting SDCL §§ 22-10-1 and 22-10-4) (overruled by State v.

Smith, 353 N.W.2d 338 (S.D. 1984), on other grounds); State v. Means, 268

N.W. 2d 802 (S.D. 1978) (interpreting SDCL §§ 22-10-1 and 22-10-4). These

cases set the framework for the South Dakota Supreme Court’s interpretation

of the challenged laws and the Act.

      The definition of riot, in its present form, states: “Any use of force or

violence or any threat to use force or violence, if accompanied by immediate

power of execution, by three or more persons, acting together and without

authority of law, is riot. Riot is a Class 4 felony.” The South Dakota Supreme

Court determined the constitutionality of SDCL § 22-10-1 in State v. Bad Heart

Bull. Defendant Bad Heart Bull challenged the riot statute primarily on First

Amendment grounds arguing, similar to Plaintiffs’ argument in the case at bar,

that it infringes free speech and the right to assembly and violates due process

for a lack of criminal intent element. State v. Bad Heart Bull, 257 N.W.2d 715

(S.D. 1977). The Court disagreed with these arguments and unequivocally

held, first as to the statute’s constitutionality, that:

      [T]he gravamen of the crime of riot in South Dakota is violence or
      the immediate threat thereof. As such, it relates to and prohibits
      certain defined conduct rather than forms of expression. Laws of
      this nature are needed and necessary to preserve good order and
      to protect all persons and all property from the violence of a few.

                                          7
       They do not violate the constitutional rights of free expression and
       assembly as those rights end when violence begins.

Id. at 722.

       In addition to finding SDCL § 22-10-1 constitutional, the argument that

the statute lacked an intent element failed. The court in Bad Heart Bull found

criminal intent within the commission of riot. State v. Means, 268 N.W.2d 802,

808 (S.D. 1978) (summarizing the holding of Bad Heart Bull which held “where

criminal intent is an essential element of the crime, but is not made so by

express statutory language, it will be implied.”). To be guilty of riot, there must

be proof of “common or mutual intent of the group to commit an unlawful act

by force or violence or the threat thereof.” Bad Heart Bull, 257 N.W.2d 715,

719 (“every person who participates in a riot acts at his own peril and may be

held criminally responsible for the natural and probable consequences of the

riot action. . . .”).

       Just a year later, the Court again considered the validity of SDCL §

22-10-1 2 for whether it required the necessary intent and whether it was

constitutional in light of the First Amendment. As in Bad Heart Bull, the Court

affirmed the riot statute as constitutional in State v. Means. Importantly, the

Court instructed that the crime of riot required a finding of necessary criminal

intent. The Means court reaffirmed its holding in Bad Heart Bull by



2The court also considered SDCL § 22-10-4, riot to obstruct crime is repealed.
SDCL §§ 22-10-2 to 22-10-4 were repealed in 1976. See SL 1976, ch 158, § 10-
8. Those statutes addressed the refusal to aid or obey an arresting officer, the
guilt of participants in riot of a felony committed in course of riot, riot to
obstruct justice, and punishment. Id.
                                         8
summarizing that “The necessary criminal intent to commit the crime of riot

may be inferred from all the facts and circumstances surrounding the

commission of the offense. And that where criminal intent is an essential

element of the crime, but is not made so by express statutory language, it will

be implied.” Means, 268 N.W.2d at 808. The Means court further reaffirmed

its finding of constitutionality of the riot statute in Bad Heart Bull and stated:

      2. The riot statutes give fair notice to a person of ordinary
      intelligence that certain specific conduct is prohibited, and are
      therefore not constitutionally infirm by reason of vagueness or
      overbreadth.

      3. That the riot statutes prohibit certain defined conduct, rather
      than forms of expression, and therefore they do not violate the
      constitutional rights of free expression and assembly, as those
      rights end when violence begins.

Means, 268 N.W.2d at 808.

      Because SDCL § 22-10-1 is the definitional and foundational basis for

the challenged laws and the Act, it follows that the challenged laws and the Act

should be analyzed under the same interpretations the Court has pronounced

in previous cases pertaining to the crime of riot.

          ii. Statutory interpretation of SDCL § 22-10-6

      SDCL § 22-10-1 has been upheld as constitutional by the South Dakota

Supreme Court and is not being challenged by the Plaintiffs in the present

action. State v. Bad Heart Bull, 257 N.W.2d 715, 722 (S.D. 1977); State v.

Means, 268 N.W. 2d 802, 808 (S.D. 1978). Having twice confirmed that riot

under SDCL § 22-10-1 is constitutionally sound, the Court would likely find

SDCL § 22-10-6 constitutional as well.

                                         9
      SDCL § 22-10-6 was enacted by the South Dakota Legislature in 1939.

See SDC 1939, §13.1402. “The starting point when interpreting a statute must

always be the language itself.” State v. Livingood, 2018 S.D. 83, ¶ 31, 921

N.W.2d 492, 499 (citing Puetz Corp. v. S.D. Dep't of Revenue, 2015 S.D. 82,

¶ 16, 871 N.W.2d 632, 637). The statutory language provides precise

descriptions of both the actors and the conduct regulated under its authority.

Regarding the actors this statute constrains, the language requires that an

active participant (“any person who participates in any riot”) then also must

direct, advise, encourage, or solicit another active participant (“other persons

participating in the riot”) in a riot to acts of force or violence in order for

criminal liability to be imposed.

      Regarding whether the crime prohibited in this section requires an

element of intent, the South Dakota Supreme Court inferred the element of

intent in the crime of riot. State v. Means, 268 N.W.2d 802, 808 (S.D. 1978)

(summarizing the holding of Bad Heart Bull which held “where criminal intent

is an essential element of the crime, but is not made so by express statutory

language, it will be implied.”). By requiring proof of intent in the underlying

crime of riot, which is the basic foundational definition of the subject laws,

necessarily there is an element of intent within SDCL § 22-10-6 as well.

Plaintiffs contend that there is no element requiring imminence of the intended

violence. See Plaintiffs’ Memorandum in Support of Their Motion for a

Preliminary Injunction at 13. To the contrary, the legislature’s use of

“participating in a riot” in the present tense, indicates that a riot must be

                                          10
ongoing at the time the direction, advice, encouragement, or solicitation is

dispensed. State v. Livingood, 2018 S.D. 83, ¶ 31, 921 N.W.2d 492, 499 (“The

clearest indicator of legislative intent is a statute’s plain language”). Nothing is

more imminent than something actually occurring. As to the description of

regulated conduct, the terms “directs, advises, encourages, or solicits” are not

specifically defined but must be construed in conjunction with each other. See

Spiska Eng'g, Inc. v. SPM Thermo-Shield, Inc., 2004 S.D. 44, ¶ 6, 678 N.W.2d

804, 806 (stating “the maxim [noscitur a sociis] means ‘it is known from its

associates’ and in practical application means that a word may be defined by

an accompanying word, and ordinarily the coupling of words denotes an

intention that they should be understood in the same general sense.”);

Opperman v. Heritage Mut. Ins. Co., 1997 S.D. 85, ¶ 7, 566 N.W.2d 487, 490–

91 (stating that “[u]nder the canon of noscitur a sociis, words take import from

each other. This maxim of interpretation is ‘wisely applied where a word [or

phrase] is capable of many meanings in order to avoid the giving of unintended

breadth’. . . .”) (internal citations omitted).

      Also, when terms are not statutorily defined the court looks at the

commonly understood meaning. Livingood, 2018 S.D. 83, ¶ 31, 921 N.W.2d at

499. The four verbs are terms of incitement. Black’s Law Dictionary defines

“direct” as “to cause something or someone to move on a particular course” and

“to guide something or someone; to govern” and “to instruct someone with

authority.” Direct, Black's Law Dictionary (10th ed. 2014). “Advice” and its

verb “advise” commonly mean guidance offered by one person to another.

                                           11
Advice, Black's Law Dictionary (10th ed. 2014). Merriam-Webster also defines

“advise” as “to give (someone) a recommendation about what should be done; to

give advice to.” Merriam-Webster Online Dictionary (accessed April 26, 2019).

“Encourage” is “to instigate; to incite to action; to embolden; to help.”

Encourage, Black's Law Dictionary (10th ed. 2014). In its general sense,

“solicitation,” and the verb “solicit,” means to “act or an instance of requesting

or seeking to obtain something; a request or petition.” Solicitation, Black's Law

Dictionary (10th ed. 2014). “Solicit” is also defined as “to entice or lure

especially into evil.” Merriam-Webster Online Dictionary (accessed April 26,

2019). These definitions encompass action with their inclusion of phrases

such as “to cause someone to . . . move,” “to instruct someone with authority,”

“to give advice,” “to incite to action,” “to embolden,” and “to entice or lure . . .

into evil.” Each term construed together in the same general sense goes

beyond mere suggestion or sharing of ideas, which Plaintiffs contend, Plaintiffs’

Memorandum in Support of of Their Motion for a Preliminary Injunction at 21,

but provides concrete direction as to the conduct undertaken—in this case,

directing, advising, encouraging, or soliciting others who are participating in an

ongoing riot to committing acts of force or violence.

      Plaintiffs allege that there is no causation element expressed within this

law. Causation is a requirement when one considers the definitions of the

chain of verbs with all other parts of the statute as a whole. See Olson v. Butte

Cty. Comm'n, 2019 S.D. 13, ¶ 5 (quoting Dale v. Young, 2015 S.D. 96, ¶ 6, 873

N.W.2d 72, 74 (additional citations omitted) (stating the well-settled rule of law

                                          12
that the intent of a statute “must be determined from the statute as a whole, as

well as enactments relating to the same subject)). As a whole, the terms

“directs, advises, encourages, or solicits” must be construed as causing another

“to use force or violence in furtherance of the crime of riot.” The terms “directs,

advises, encourages, or solicits” cannot be divorced from the acts of force or

violence caused by and perpetrated by all individuals being physically engaged

in an active riot. The language of the statute conveys to the public that each

participant in the conduct regulated under this statute must already be

engaged in a riot as defined in SDCL § 22-10-1 to be found guilty. Calls for

force or violence by those actively participating in a riot—and already

committing acts of force or violence—is not constitutionally protected speech.

Of paramount importance neither the use of force or violence, nor the

incitement thereof, are extended the protections of the First Amendment.

Brandenburg v. Ohio, 395 U.S. 444, 447 (1969); State v. Bad Heart Bull, 257

N.W. 2d 715, 722 (S.D. 1977); State v. Means, 268 N.W. 2d 802, 808 (S.D.

1978).

      An active riot participant who incites another active riot participant to

the use of force or violence—to essentially engage in a riot or additional riotous

conduct—is guilty of a class 2 felony. The gravamen of this crime, SDCL §

22-10-6, is to prohibit the defined conduct of inciting another during a riot to

commit acts of force of violence. As such, this law does not prohibit any form

of protected speech or expression and does not violate any constitutional right

implicated by the First Amendment.

                                        13
         iii. Statutory interpretation of SDCL § 22-10-6.1

      The language of SDCL § 22-10-6.1 is substantially similar to SDCL §

22-10-6, with the key difference that a person inciting, or “directs, advises,

encourages, or solicits,” a riot participant to the use of force or violence does

not have be personally participating in the riot as a requirement of the crime.

Regardless of that difference, SDCL § 22-10-6.1 includes the consistent

requirement that a current and ongoing riot must be taking place. By

definition, the “threat to use force or violence, if accompanied by the immediate

power of execution” is present. The words of incitement—because they create

the threat to use force or violence-- are therefore necessarily and intrinsically

tied to that very immediate power of execution. Ultimately, the language of the

statute is not open to ambiguity. All terms used within it are clear and convey

to the public who and what is regulated. See supra I.A.ii.

      The historical overview of riot under SDCL § 22-10-1 and the

interpretative analysis of the challenged laws shows that the language detailing

what constitutes riot in South Dakota, and further what constitutes the

incitement of said riot, have been set out in a similar and consistent manner

since the inception of riot as a crime as early as 1877. Under the canons of

construction established by the South Dakota Supreme Court and principles of

First Amendment law declining to extend protection to conduct or speech that

incites violence, the challenged laws are a valid exercise of the regulation of

criminal conduct.




                                        14
      B. The Act

      Plaintiffs challenge the entire Act but their argument primarily concerns

two sections: Sections 2 and 4. To be complete, State Defendants will discuss

each section in turn. –

           i. Section 1

      Section 1 of this Act does not present any question of interpretation, its

purpose being to provide definitions and clarify certain terms used within the

rest of the Act. Tellingly, subsection 4 is a civil codification of the criminal

offense of riot as defined in SDCL § 22-10-1, which, as previously noted, is not

challenged by the Plaintiffs. The incorporation of language previously upheld

by the South Dakota Supreme Court emphasizes that the Act, placed within

the chapter of the South Dakota code reserved for civil tort liability, aligns

appropriately with the criminal riot statutes.

          ii. Section 2

      This section establishes the civil tort of riot boosting and creates joint

and several liability therefore, and in three separate subsections, details the

actors and conduct that are subject to the regulation.

                   a. Subsection 1

      Section 2(1) is essentially a civil codification of SDCL § 22-10-6. See

supra I.A.ii. There are no terms or phrases within the language that are open

to ambiguity. “When the language in a statute is clear, certain and

unambiguous, there is no reason for construction, and the Court’s only

function is to declare the meaning of the statute as clearly expressed.” In re

                                         15
Wintersteen Revocable Trust Agreement, 2018 S.D. 12, ¶ 12, 907 N.W.2d 785,

789 (citations omitted). The plain language, on its face, sets forth that an

active participant in a riot who incites (“directs, advises, encourages, or

solicits”) another active participant in a riot to acts of force or violence is liable

for riot boosting.

                     b. Subsection 2

      Section 2(2) is a civil codification of SDCL § 22-10-6.1. See supra I.A.iii.

No terms or phrases within this subsection, as with subsection 1, are

ambiguous or open to interpretation. The plain, ordinary meaning of the

provision details that a person who does not personally participate in a riot but

who incites (“directs, advises, encourages, or solicits”) an active participant in

an ongoing riot to acts of force or violence is liable for riot boosting.

                     c. Subsection 3

      This section aligns as a codification of SDCL § 22-10-1 so the person

participating in the riot who was incited to do so is also held liable if they

engage in the use of force or violence, or makes a threat to use force or

violence, if accompanied by the immediate power of execution. See supra I.A.

      The unambiguous language of the statute, on its face, conveys that a

person liable for riot under SDCL § 22-10-1, which is a person who “uses force

or violence, or makes any threat to use force or violence, if accompanied by

immediate power of execution, by three or more persons, acting together and

without authority of law,” is also liable for riot boosting if the person was

participating in a riot but then committed additional force or violence at the

                                          16
incitement of another person. No protected speech is at issue under this

section, which functions to hold liable rioters who, while actively engaging in

riotous conduct, undertake force or violence or any threat to use force or

violence, if accompanied by immediate power of execution at the direction of

another.

           iii. Section 3

      This section establishes the jurisdiction of South Dakota courts over riot

boosting within the state and the admissibility of certain evidence in such

proceedings. The plain language of section 3 further denotes that only the

state or a political subdivision may be a plaintiff in an action for riot boosting,

and only these entities may file suit against an individual or individuals alleged

to be civilly liable for riot boosting. The words and phrases of this section are

clear, certain, and unambiguous, and can be construed by the court as clearly

expressed.

           iv. Section 4

      Section 4 strictly conveys to the public what constitutes recoverable

damages in an action for riot boosting. Because the reference to “the plaintiff”

within the first sentence plainly references the plaintiff in an action for riot

boosting, it follows that “a defendant” referenced in the second sentence must

be a defendant in an action for riot boosting—or a person alleged to have

committed conduct specified in Section 2 of the Act—and may be subject to

recovery of civil damages. See In re Taliaferro, 2014 S.D. 82, ¶ 6, 856 N.W.2d

805, 806-07 (Intent “‘must be determined from the statute as a whole. . . .’”).

                                         17
Only section 2 establishes the cause of action. There is no separate cause of

action established by section 4. Section 4’s function is to detail liability for

damages under the Act for the conduct specified in Section 2.

      Contrary to Plaintiffs’ illogical assertion, no person is subject to treble

damages under the second sentence unless that person has first committed the

tort of riot boosting and is then “a defendant” in the tort action. The

interpretation urged by Plaintiffs is contrary to the plain language of the

statute. See Argus Leader Media v. Hogstad, 2017 S.D. 57, ¶ 9, 902 N.W.2d

778, 782) (quoting Hayes v. Rosenbaum Signs & Outdoor Advert., Inc., 2014

S.D. 64, ¶ 28, 853 N.W.2d 878, 885) (applying the well-settled standard that

when the court construes statutes, it “presumes that the legislature did not

intend an absurd or unreasonable result.”).

           v. Section 5

      This section sets up the riot boosting recovery fund within the state

treasury and specifies the use of any monies deposited within the fund. The

words and phrases of this section are clear, certain, and unambiguous, and

can be construed by the court as clearly expressed.

          vi. Section 6

      Section 6 declares the immediate effectiveness of the Act upon its

passage and approval. No language in this section requires interpretation.

      In conclusion, the Act contains no ambiguous or unclear language.

      The language used gives adequate notice and information to members of




                                         18
the public regarding what conduct is regulated by the Act, and which persons

are subject to the penalties and liability established by the Act.

II.   Based on the language of the statutes, State Defendants have shown
      that they are entitled to judgment on the pleadings and that
      Plaintiffs’ motion for a preliminary injunction should be denied.
      “When reviewing a motion for judgment on the pleadings under Federal

Rule of Civil Procedure 12(c), the court applies the same standard as that on a

motion to dismiss under Rule 12(b)(6).” Shaw v. Kaemingk, No. 4:17-CV-

04116-KES, 2019 WL 1388630, at *2 (D.S.D. Mar. 27, 2019) (citing Westcott v.

City of Omaha, 901 F.2d 1486, 1488 (8th Cir. 1990) (noting that courts review

a Rule 12(c) motion under the same standard that governs a Rule 12(b)(6)

motion). “Judgment on the pleadings is appropriate when there are no

material facts to resolve and the moving party is entitled to judgment as a

matter of law.’” Id. (quoting Mills v. City of Grand Forks, 614 F.3d 495, 497-98

(8th Cir. 2010)) (additional citations omitted). “The facts pleaded by the non-

moving party must be accepted as true and all reasonable inferences from

the pleadings should be taken in favor of the non-moving party.” Id. “The

court may consider the pleadings themselves, materials embraced by the

pleadings, exhibits attached to the pleadings, and matters of public record.”

Id. (citing Porous Media Corp. v. Pall Corp., 186 F.3d 1077, 1079 (8th Cir.

1999)). As a matter of law, in applying the applicable legal standards and

tests, State Defendants are entitled to judgment on the pleadings.

      Additionally, “[a] preliminary injunction is an ‘extraordinary and drastic

remedy.’” Hughbanks v. Dooley, 788 F. Supp. 2d 988, 992 (D.S.D. 2011)


                                        19
(quoting Munaf v. Geren, 553 U.S. 674, 689-90 (2008)). “The burden of proving

that a preliminary injunction should be issued rests entirely with the movant.”

Goff v. Harper, 60 F.3d 518, 520 (8th Cir. 1995). Four factors must be weighed

when considering a motion for preliminary injunction: “(1) the threat of

irreparable harm to the movant; (2) the state of balance between this harm and

the injury that granting the injunction will inflict on other parties; (3) the

probability that the movant will succeed on the merits; and (4) the public

interest.” Hughbanks, 788 F. Supp. 2d at 992 (citing Dataphase Sys., Inc. v.

C.L. Sys., Inc., 640 F.2d 109, 114 (8th Cir. 1981)); see also Winter v. Nat. Res.

Def. Council, Inc., 555 U.S. 7, 20 (2008). “[W]here a preliminary injunction is

sought to enjoin the implementation of a duly enacted state statute,” district

courts must “make a threshold finding that a party is likely to prevail on the

merits[.]” Planned Parenthood Minnesota, N. Dakota, S. Dakota v. Rounds, 530

F.3d 724, 732–33 (8th Cir. 2008). An examination of this threshold factor

affirms that Plaintiffs’ Motion for Preliminary Injunction must be denied.

      In addition to the standards of review regarding judgment on the

pleadings and preliminary injunctions, two overarching principles to consider

throughout the brief are the standards regarding facial and as-applied

challenges to statutory enactments. Plaintiffs have challenged the Act and

challenged laws on both on facial grounds and as applied to the Plaintiffs.

      “Facial challenges are disfavored” because they “often rest on

speculation.... [and] raise the risk of ‘premature interpretation of statutes on

the basis of factually barebones records.’” Phelps-Roper v. City of Manchester,

                                         20
Mo., 697 F.3d 678, 685 (8th Cir. 2012) (quoting Wash. State Grange v. Wash.

State Republican Party et al., 552 U.S. 442, 450, 128 S.Ct. 1184, 170 L.Ed.2d

151 (2008)). “To succeed, challengers would have to establish ‘that no set of

circumstances exists under which [the ordinance] would be valid,’” Id. (quoting

United States v. Stevens, 559U.S. 460, 130 S.Ct. 1577, 1587, 176 L.Ed.2d 435

(2010)) “or that the statute lacks any ‘plainly legitimate sweep.’” Id. A statute

“may also be invalidated on a facial First Amendment challenge as overbroad if

‘a substantial number of its applications are unconstitutional, judged in

relation to [its] plainly legitimate sweep.’” Id. “First Amendment issues require

a ‘case-by-case analysis of the fact[s][.]’” Id. (quoting Broadrick et al. v. Okla. et

al., 413 U.S. 601, 615–16, 93 S.Ct. 2908, 37 L.Ed.2d 830 (1973)).

      Regarding as-applied challenges, the United State Supreme Court has

stated:

      A facial challenge is really just a claim that the law or policy at issue is
      unconstitutional in all its applications. So classifying a lawsuit as facial
      or as-applied affects the extent to which the invalidity of
      the challenged law must be demonstrated and the corresponding
      “breadth of the remedy,” but it does not speak at all to the substantive
      rule of law necessary to establish a constitutional violation.

Bucklew v. Precythe, 139 S. Ct. 1112, 1127–28 (2019) (citing Citizens United v.

Federal Election Comm'n, 558 U.S. 310, 331, 130 S.Ct. 876, 175 L.Ed.2d 753

(2010)). In Bucklew, the Court determined that a party asserting an as-applied

challenge must meet the same standard or substantive rule of law that would

apply to a facial challenge. Id. at 1128 (citing Gross v. United States, 771 F.3d




                                         21
10, 14–15 (CADC 2014); Brooklyn Legal Servs. Corp. v. Legal Servs. Corp., 462

F.3d 219, 228 (CA2 2006)).

      A.   Legal questions pertinent to this matter fall in favor of State
           Defendants, and Plaintiffs are not likely to succeed on the
           merits of their claims.

      As the threshold determination, the most significant factor to weigh in

the present case is whether the Plaintiffs are likely to succeed on the merits of

the claims presented in the Complaint. Plaintiffs essentially assert four claims:

the Act and challenged laws abridge speech protected under the First

Amendment, are overbroad, are vague, and violate the Plaintiffs’ right to

association protected under the First Amendment. For the reasons set out

below, each of these claims is likely to fail as a matter of law.

             i. The challenged laws do not proscribe protected speech.

      The First Amendment to the United States Constitution provides that

“Congress shall make no law . . . abridging the freedom of speech[.]” U.S.

Const. amend. I. “While this provision is not a restraint upon the powers of the

states, the states are precluded from abridging the freedom of speech . . . by

force of the due process clause of the Fourteenth Amendment.” Grosjean v.

Am. Press Co., 297 U.S. 233, 243 (1936). Not all speech, however, is granted

First Amendment protection.

      A long-established exception to the First Amendment is that speech

which incites violence or unlawful acts is not shielded under the First

Amendment. Brandenburg v. Ohio, 395 U.S. 444 (1969). “The constitutional

guarantees of free speech and free press do not permit a State to forbid or

                                         22
proscribe advocacy of the use of force or of law violations except where such

advocacy is directed to inciting or producing imminent lawless action and is

likely to invite or produce such action.” Id. at 447 (1969) (emphasis added).

“The Brandenburg test precludes speech from being sanctioned as incitement

to riot unless (1) the speech explicitly or implicitly encouraged the use of

violence or lawless action, (2) the speaker intends that his speech will result in

the use of violence or lawless action, and (3) the imminent use of violence or

lawless action is the likely result of his speech.” Nwanguma v. Trump, 903

F.3d 604, 609 (6th Cir. 2018) (quoting Bible Believers v. Wayne Cty., Mich., 805

F.3d 228, 246 (6th Cir. 2015) (en banc) (footnote omitted)).

      In analyzing the first factor of the Brandenburg test, “[w]hat is required,

to forfeit constitutional protection, is incitement speech that ‘specifically

advocate[s]’ for listeners to take unlawful action.” Id. at 610 (6th Cir. 2018)

(quoting Bible Believers v. Wayne Cty., Mich., 805 F.3d 228, 245 (6th Cir. 2015)

(citing Hess v. Indiana, 414 U.S. 105, 109, 94 S.Ct. 326, 38 L.Ed.2d 303

(1973))). “The Hess Court focused on the words, on the language, that

comprised the subject speech, i.e., the first Brandenburg factor.” Id. at 611

(6th Cir. 2018).

      In the absence of language uttered by an actual defendant in a relevant

action under the Act or riot statutes, other than the numerous hypotheticals

presented by the Plaintiffs, a precise analysis of this section is potentially

premature. However, turning again to the language of the statute is

instructive. See supra I.A. For example, Section 2 of the Act specifically

                                         23
regulates only speech which incites force or violence. It bears repeating that

“any use of force or violence or the threat to use force or violence”, under SDCL

§ 22-10-1, when undertaken by three or more people, accompanied by the

immediate power of execution, acting together and without the authority of law,

is a riot. As a result, Section 2 of the Act creates civil liability specifically for

riotous conduct already criminalized within the South Dakota Codified Laws.

Specific advocacy can be found in the inclusion of the Act and related statutes

of the element that a person direct, advise, encourage, or solicit other persons

participating in the riot to acts of force or violence. That string of operative

verbs within the various sections of the Act and within the challenged riot

statutes, when read as a whole, requires a level of advocacy above mere

suggestion or strategizing.

      In accordance with the first prong of the Brandenburg test, the language

of the Act and challenged laws further requires the speech be made to a

specific person or group of persons (“other persons participating in the riot”),

which is also a form of “specific advocacy.” See Hess v. Indiana, 414 U.S. 105,

108–09, 94 S.Ct. 326, 329, 38 L.Ed.2d 303 (1973) (“Since the uncontroverted

evidence showed that Hess' statement was not directed to any person or group

of persons, it cannot be said that he was advocating, in the normal sense, any

action.”)

      The second prong of Brandenburg requires that “the speaker intends that

his [or her] speech will result in the use of violence or lawless action.”

Nwanguma v. Trump, 903 F.3d 604, 609 (6th Cir. 2018) (additional citations

                                          24
omitted). The intent requirement under this prong is also inferred by the type

of speech referenced in the challenged laws, that being speech that “directs,

advises, encourages, or solicits.” These verbs are defined as producing speech

that regulates conduct, recommends what should be done, and lures or entices

to negative action. See supra I.A.ii. The level of direction thus attached to this

speech shows that a speaker must intend to direct, influence, or control the

conduct of those to whom he or she is speaking. Additionally, the direction

must not regard merely any action, but specifically direct force or violence in

order for criminal or civil liability to be imposed under the Act or challenged

laws. The South Dakota Supreme Court has provided that intent is an element

of riot as defined by SDCL § 22-10-1. In State v. Bad Heart Bull, 257 N.W. 2d

at 719-720, the Court wrote:

       Mere presence alone does not make one a rioter but any person
       who encourages, incites, promotes, or actively engages in a riot is
       guilty as a principal. It necessarily is a group crime requiring proof
       of a common or mutual criminal intent.

(citations omitted). The second prong of the Brandenburg test is therefore

fulfilled.

       Finally, the last prong of the Brandenburg test requires that “the

imminent use of violence or lawless action is the likely result of his [or her]

speech[.]” Nwanguma v. Trump, 903 F.3d 604, 609 (6th Cir. 2018) (additional

citations omitted). Within the scope of the Act and challenged laws, this

requirement is met by the condition that the regulated speech be directed, in

each case, at a person “participating in the riot.” The prerequisite of an



                                        25
ongoing riot meets the imminence component because it requires that the

direction occur within an environment in which the riot participant is readily

able to effectuate the direction provided by the person directing the participant

and in which other violent conduct is already happening. This requirement of

proximity in time to an ongoing riot precludes several of the hypotheticals

presented by the Plaintiffs that speculate about speech made to individuals.

These hypotheticals include plans to protest made days, weeks, or months

removed from the occurrence of the planned protest. Speech regarding a

protest is not what is contemplated by the Act or challenged laws and not

found in the language that is clearly in the laws. As the South Dakota

Supreme Court reasoned in State v. Bad Heart Bull, “the gravamen of the crime

of riot in South Dakota is violence or the immediate threat thereof. As such, it

relates to and prohibits certain defined conduct[.]” 257 N.W.2d 715, 722 (S.D.

1977) (emphasis added).

      The prerequisite within Sections 2(1) and 2(2) of the Act that the person

at whom the speech is directed be a participant in an ongoing riot also fulfills

the requirement that violence or lawless action be the likely result of the

speech. It is a logical conclusion that a person directed to engage in force or

violence, when that person has already chosen to undertake participation in a

riot, is much more likely to fulfill the direction because the tools to fulfill the

directive are immediately available. This ability to engage in the conduct and

effectuate the direction does not need to merely exist at some point in the

future—the Act requires that a riot must be presently occurring, as do SDCL §§

                                         26
22-10-6 and 22-10-6.1. This also precludes Plaintiffs’ presented hypothetical

that speech would be implicated if made to individuals prior to a protest that

turned into a riot. Under the language of the challenged laws, the pertinent

conduct—that directing, advising, encouraging, or soliciting the use of force or

violence— must be made during the occurrence of and to a participant in an

ongoing riot.

      The requirement in National Association for the Advancement of Colored

People v. Claiborne Hardware, 453 U.S. 886 (1982), cited by the Plaintiffs that

speech must necessarily be followed by unlawful activity, see Plaintiffs’

Memorandum In Support of Their Motion for a Preliminary Injunction at 15, or

that “unlawful activity must also actually occur as a result of the speech,” is

already incorporated into the statutory scheme of the Act and the challenged

laws. The language specifically includes that a person is liable if already

engaged in a riot—which is defined to include force or violence and must be

found to have occurred in order for civil liability to be imposed—and was

directed by a riot booster to commit forceful or violent act. The language “force

or violence” comes directly from the criminal statutes. This repetition serves to

clarify the requirement that certain acts required in an unlawful riot, not

merely a protest, must have been the result of direction in order for liability to

be imposed under the Act.

      As the prior analysis indicates, the Act and challenged laws fulfill all

factors of the Brandenburg test and do not proscribe protected speech. The

First Amendment is therefore not implicated, and the State Defendants thus

                                        27
need not address whether the subject laws are narrowly tailored to a

compelling state interest. The absence of First Amendment protections to the

Act and challenged laws precludes Plaintiffs’ argument that the Act and

challenged laws are content-based. “Governmental action that regulates speech

on the basis of its subject matter “‘slip[s] from the neutrality of time, place, and

circumstance into a concern about content.’” Consol. Edison Co. of New York v.

Pub. Serv. Comm'n of New York, 447 U.S. 530, 536, 100 S. Ct. 2326, 2332, 65

L. Ed. 2d 319 (1980) (quoting Police Department of Chicago v. Mosley, 408 U.S.

92, 99, 92 S.Ct. 2286, 2292, 33 L.Ed.2d 212 (1972)) (additional citations

omitted). The Act and challenged laws are content-neutral because they do not

attempt to regulate the speech of any parties on the basis of its content. No

specific viewpoints are separated out or treated in a manner that would

distinguish them from any other. See Phelps-Roper v. City of Manchester, Mo.,

697 F.3d 678, 688-689 (8th Cir. 2012) (ordinance regulating when and where

protest activities could occur in relation to a funeral was content neutral

because it did not reference the content of protestors’ speech, therefore “[a]

person may be regulated under the ordinance for disrupting a funeral or burial

service with speech concerning any topic or viewpoint.”)

      Plaintiffs also assert throughout their brief that previous pipeline

protests were the catalyst for the Act and that this somehow turns the Act into

a content-based law or law targeting only pipeline protests. However, the Act

and challenged laws apply to all riot boosting and unlawful riots. “The ‘plain

meaning of the text controls, and the legislature’s specific motivation for

                                        28
passing a law is not relevant so long as the provision is neutral on its face.’” Id.

at 688 (citing Phelps-Roper v. Nixon, 545 F.3d 685, 691 (8th Cir. 2008),

overruled on other grounds by Phelps-Roper v. City of Manchester, Mo., 697

F.3d 678 (8th Cir. 2012)).

      The only speech regulated under the Act and challenged laws is

incitement to force or violence that must occur in such immediate proximity to

force or violence that they are essentially related.

             ii. The challenged laws do not violate Plaintiffs’ First
                 Amendment Right of Association.

      As indicated in the application of the Brandenburg test, the challenged

laws do not proscribe protected speech or expression. As a result, the

regulation of unprotected speech does not implicate the First Amendment or

any rights thereunder.

             iii.   The challenged laws are not overbroad.

      “According to our First Amendment overbreadth doctrine, a statute is

facially invalid if it prohibits a substantial amount of protected speech. The

doctrine seeks to strike a balance bet        ween competing social costs.”

United States v. Williams, 553 U.S. 285, 292–93, 128 S.Ct. 1830, 1838, 170

L.Ed.2d 650 (2008) (quoting Virginia v. Hicks, 539 U.S. 113, 119–120, 123

S.Ct. 2191, 156 L.Ed.2d 148 (2003) (emphasis added)). “In order to maintain

an appropriate balance, we have vigorously enforced the requirement that a

statute's overbreadth be substantial, not only in an absolute sense, but also

relative to the statute's plainly legitimate sweep.” Id.; see also Board of



                                         29
Trustees of State Univ. of N.Y. v. Fox, 492 U.S. 469, 485, 109 S.Ct. 3028, 106

L.Ed.2d 388 1989); Broadrick v. Oklahoma, 413 U.S. 601, 615, 93 S.Ct. 2908,

37 L.Ed.2d 830 (1973). “Invalidation for overbreadth is ‘strong medicine’ that

is not to be ‘casually employed.’” Id. (quoting Los Angeles Police Dept. v. United

Reporting Publishing Corp., 528 U.S. 32, 39, 120 S.Ct. 483, 145 L.Ed.2d 451

(1999)) (additional citations omitted).

      “The first step in overbreadth analysis is to construe the challenged

statute; it is impossible to determine whether a statute reaches too far without

first knowing what the statute covers.” United States v. Williams, 553 U.S. 285,

292–93, 128 S.Ct. 1830, 1838, 170 L.Ed.2d 650 (2008).

      As concluded above, by both construing the challenged laws and

applying the Brandenburg test, there is no protected speech present in the

circumstances contemplated by the regulations at issue. Thus, the Act and

challenged laws are not overbroad.

            iv.    The challenged laws are not void for vagueness.

      “Challenges to statutes on the basis of vagueness implicate the Fifth and

Fourteenth Amendments guarantee of the right to due process.” United States

v. Demars, No. 5:15-MJ-00130-DW, 2016 WL 4148249, at *2 (D.S.D. Aug. 3,

2016) (citing United States v. Washam, 312 F.3d 926, 929 (8th Cir. 2002))

(additional citations omitted). “It is a basic principle of due process that an

enactment is void for vagueness if its prohibitions are not clearly defined.” Id.

(quoting Grayned v. City of Rockford, 408 U.S. 104, 108-09 (1972)). A criminal

statute may be found void for vagueness if it fails to “define the criminal offense

                                          30
with sufficient definiteness that ordinary people can understand what conduct

is prohibited and in a manner that does not encourage arbitrary and

discriminatory enforcement.” Id. (quoting State v. Myers, 2014 SD 88, ¶ 6, 857

N.W.2d 597, 599, quoting Kolender v. Lawson, 461 U.S. 352, 357 (1983)).

Further, “[a] statute will be held unconstitutionally vague if the ‘forbidden

conduct is so poorly defined that persons of common intelligence must

necessarily guess at its meaning and differ as to its application.’” Id. (quoting

Planned Parenthood Minnesota, North Dakota, South Dakota v. Daugaard, 799

F.Supp.2d 1048, 1067 (D.S.D. 2011)).

      In this instance, neither the Act or the challenged criminal statutes can

be determined as vague. Plaintiffs argue that the terms direct, advise,

encourage, and solicit are vague because they are defined in terms of the effect

they have on listeners. This is incorrect. Those terms are, in the simplest

grammatical sense and as set forth in the Act and criminal riot statutes, verbs

that have specific meanings—they are actions, not effects on third parties. As

these terms define conduct that incites force or violence—in other words, the

crime of riot under SDCL § 22-10-1—the statute prohibits        conduct that

does not fall under the protections of the First Amendment. When given their

ordinary and popular meanings, all the terms within the statutes work in

harmony to provide clear and accurate descriptions of the conduct and persons

subject to the regulations. See supra I.A.




                                        31
      Additionally, the regulations do not encourage arbitrary or discriminatory

enforcement. The language prohibits all riots and riot boosting regardless of

the instigating factors that caused a riot or the conduct of its participants.

      As emphasized throughout, the Act and challenged laws only proscribed

unprotected speech. As a result, the argument that the statute is vague must

fail because protected speech is not regulated within the context of the Act or

challenged laws.

      Based on the foregoing arguments, the Plaintiffs are not likely to succeed

based on the merits of the claims asserted in the Complaint. As a matter of

law, State Defendants have shown that Plaintiffs’ legal arguments are meritless

and that judgment on the pleadings should be granted to the State Defendants.

Additionally, as Plaintiffs’ arguments do not indicate a likelihood of success,

the first prong of the Dataphase test is not met and a preliminary injunction

should be denied. An evaluation of the remaining Dataphase factors reinforces

this conclusion.

      B.   No threat of irreparable harm to Plaintiffs.

      Regarding a showing of the threat of irreparable harm, in order to receive

a preliminary injunction, a party must establish that it has “no adequate

remedy at law” because “its injuries [cannot] be fully compensated through an

award of damages.” Mgmt. Registry, Inc. v. A.W. Companies, Inc., No. 17-3675,

2019 WL 1560749, at *2 (8th Cir. Apr. 11, 2019) (quoting Gen. Motors Corp. v.

Harry Brown’s, LLC, 563 F.3d 312, 319 (8th Cir. 2009)).




                                        32
      While the loss of First Amendment freedoms is sufficient to show

irreparable harm, Inst. for Free Speech v. Jackley, 340 F. Supp. 3d 853, 861

(D.S.D. 2018) (citing Elrod v. Burns, 427 U.S. 347, 373, 96 S.Ct. 2376, 49

L.Ed.2d 547 (1976)), no First Amendment freedoms are restricted under the Act

and challenged laws because the language of the subject laws do not encroach

on protected speech. Thus, no irreparable harm has been shown in the

present case and the motion for a preliminary injunction should be denied.

“Failure to show irreparable harm alone is a sufficient basis for a court to deny

injunctive relief.” Hunter v. Sioux City Police Dep't, No. CIV 18-04119, 2018 WL

4853912, at *7 (D.S.D. Oct. 5, 2018) (citing Gelco Corp. v. Coniston Partners,

811 F.2d 414, 420 (8th Cir. 1987)). Moreover, the ability to preliminarily enjoin

the Governor and Attorney General is even more tentative at this point because

Plaintiffs have not shown that either the Attorney General or the Governor have

moved to take any action against Plaintiffs. Reproductive Health Services of

Planned Parenthood of the St. Louis Region, Inc. v. Nixon, 428 F.3d. 1139, 1145

(8th Cir. 2005).

      C.   Balance between threat of harm to Plaintiffs and the injury that
           granting the injunction will inflict on the State.

      In addressing this factor, “the court must assess the balance between the

alleged irreparable harm and the harm an injunction would inflict on other

parties.” Eliason v. City of Rapid City, 306 F. Supp. 3d 1131, 1146 (D.S.D.

2018) (quoting Dataphase Sys., Inc. v. C L Sys., Inc., 640 F.2d 109, 113 (8th

Cir. 1981)).



                                       33
      The balance, in this case, weighs against the alleged irreparable harm.

Irreparable harm is not a risk because the right Plaintiffs repeatedly assert they

intend to undertake is the right to protest. This right is not abridged by the

language of the Act or challenged laws, which regulate the crime of riot or

unprotected speech that incites violence or force. Meanwhile, should an

injunction be granted, damage to public property or injury to persons occurring

during commission of a riot, through the incitement of force or violence, is

possible and the State would lack recourse under the Act or challenged laws

against those who undertook such conduct.

      Injury to the public must also be considered. First Premier Bank v. U.S.

Consumer Fin. Prot. Bureau, 819 F.Supp.2d 906, 922 (D.S.D. 2011) (“The

balance of harms analysis examines the harm of granting or denying the

injunction upon both of the parties to the dispute and on other interested

parties, including the public.”) The Act and challenged laws are legislative

enactments put in place by the elected representatives of the people of South

Dakota. Enjoining enforcement of the Act and challenged laws runs contra to

the legislative process put in place by the South Dakota Constitution. Public

policy is primarily determined by the constitution, statutes, common law, and

judicial decisions of a state. Twin City Pipe Line Co. v. Harding Glass Co., 283

U.S. 353, 357, 51 S.Ct. 476, 75 L.Ed. 1112 (1931).

      D.   The public interest favors denying Plaintiffs’ motion.

      The determination of the likelihood of success on the merits of a First

Amendment challenge will impact the determination of where the public

                                       34
interest lies, because the public interest is served by protecting constitutional

rights. Eliason v. City of Rapid City, 306 F. Supp. 3d 1131, 1146 (D.S.D. 2018)

(citing Phelps-Roper v. Nixon, 545 F.3d 685, 690 (8th Cir. 2008), overruled

by Phelps-Roper v. City of Manchester, Mo., 697 F.3d 678 (8th Cir. 2012)).

      The public interest in this case lies in favor of denying the preliminary

injunction because nothing in the Act or the challenged laws abridges the First

Amendment or prohibits the Plaintiffs’ repeatedly expressed purpose of

protesting. Acts and speech constituting a protest are permitted under the Act

and challenged laws—what are not permitted are unlawful riot, acts of force or

violence, or speech inciting riot or acts of force or violence. As has been

repeatedly stated throughout this brief, the First Amendment does not extend

its protections to that conduct or speech because protections end where

violence begins—and the public interest is best served by protecting members

of the public and public property from violent and unlawful conduct, as such

conduct “is beyond the pale of constitutional protection.” N. A. A. C. P. v.

Claiborne Hardware Co., 458 U.S. 886, 933, 102 S.Ct. 3409, 3436, 73 L.Ed.2d

1215 (1982).

                                  CONCLUSION

      Plaintiffs unsuccessfully allege that the Act and challenged laws are

unconstitutional. Plaintiffs’ challenge fails because, as shown above, First

Amendment protections are not implicated by any of the conduct regulated by

the Act or challenged laws. Rather, State Defendants have shown that Plaintiffs

are unlikely to succeed on the merits of their claims, as a matter of law. As a

                                        35
result, State Defendants are entitled to judgment on the pleadings and

Plaintiffs’ Motion for a Preliminary Injunction should be denied.


      Dated this 30th day of April, 2019.

                                     /s/ Richard M. Williams
                                     Richard M. Williams
                                     Deputy Attorney General
                                     Holly R. Farris
                                     Assistant Attorney General
                                     Mickelson Criminal Justice Center
                                     1302 East Highway 14, Suite 1
                                     Pierre, South Dakota 57501
                                     Telephone: (605) 773-3215
                                     rich.williams@state.sd.us
                                     holly.farris@state.sd.us


                                     Robert L. Morris
                                     Special Assistant Attorney General
                                     Morris Law Firm, Prof. LLC
                                     704 7th Avenue, STE 202
                                     P.O. Box 370
                                     Belle Fourche, SD 57717-0370
                                     (605) 723-7777
                                     bobmorris@westriverlaw.com


                                     Attorneys for Governor Noem and Attorneys
                                     General Ravnsborg




                                       36
                      CERTIFICATE OF COMPLIANCE

      I hereby certify that the foregoing memorandum complies with the

limits in D.S.D. Civ. LR 7.1(B)(1). I further certify that, in preparation of this

memorandum, Microsoft Word was used and applied specifically to include all

text—including headings, footnotes, and quotations—except the caption,

signature block, and this certification. I further certify that this document

contains 9,448 words.


                                      /s/ Richard M. Williams
                                      Richard M. Williams
                                      Deputy Attorney General




                          CERTIFICATE OF SERVICE


      I hereby certify that on the 30th day of April 2019, I electronically filed

the foregoing with the Clerk of the Court for the United States District Court

for the Western Division by using the CM/ECF system. Participants in the

case who are registered CM/ECF users will be served by the CM/ECF system.


                                      /s/ Richard M. Williams
                                      Richard M. Williams
                                      Deputy Attorney General




                                        37
